DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al (US 20210304380) in view of Bai et al (US 20200232800) further in view of Caccin et al (US 20210304491).

As to claim 1, Richert discloses a system to aid an operator in operating a vehicle (FIG. 2), comprising:
a sensor system configured to generate sensor data sensed from an environment of the vehicle (FIG. 2, sensors 204 on vehicle 202; see [0045], [0049]); and
a control module configured to, by a processor (FIG. 18, computer system 1800 including processor 1802), determine a scene of the environment based on the sensor data (see [0049]-[0050]), identify at least one feature within the scene (FIG. 10, section of a road 1004), memorize the at least one feature in the scene (see [0068], The source camera image 1000 taken from the vehicle 1002 captures a real-world view of a section of a road 1004 that is of interest for evaluating the errors in the overhead view image 700), modify video data based on the memorized at least one feature in the scene (see FIG. 16, steps 1650-1670; see FIG. 12 and [0069]-[0073], corrected generated aggregated overhead view image 1200 in which the erroneous region 704 has been replaced with a corrected region 1202), and present the modified video data for display to the operator (FIG. 12).
Richert fails to explicitly disclose identify coordinates of the at least one feature within the scene, compute a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data, memorize the coordinates as feature coordinates of the at least one feature in the scene, modify the video data by warping a ground plane of one or more parts of stitched scene data based on the memorized feature coordinates.
However, Bai teaches identify coordinates of the at least one feature within the scene (FIGS. 6A-6C and [0098]-[0102], coordinates of four corners (628a, 628b, 628c, and 628d)), memorize the coordinates as feature coordinates of the at least one feature in the scene (see [0102], The four corners (628a, 628b, 628c, and 628d) of the trapezoidal area 626 are translated, respectively, to the four corners (638a, 6368, 638c, and 638d)), modify the video data by warping a ground plane of one or more parts of stitched scene data based on the memorized feature coordinates (FIG. 6C; see [0101]-[0102]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Richert using Bai’s teachings to identify coordinates of the at least one feature within the scene, memorize the coordinates as feature coordinates of the at least one feature in the scene, modify the video data by warping a ground plane of one or more parts of stitched scene data based on the memorized feature coordinates in order to identify a map anomaly hotspot and provide more detailed imagery information, correct high-definition map images, and provide revised high-definition image data to an autonomous vehicle for use in navigating in an area near the map anomaly hotspot (Bai; [0007]-[0008]).
The combination of Richert and Bai fails to explicitly disclose compute a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data.
However, Caccin teaches compute a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data (see [0037], [0053]-[0054], [0068]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Richert and Bai using Caccin’s teachings to compute a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data in order to use the confidence score to determine which areas of the ground map include incorrect point cloud data that may need to be reconstructed and generate the ground map only from cells that are determined to have a higher confidence score and better represent the real-world surface topology (Caccin; [0068]).

As to claim 2, the combination of Richert, Bai and Caccin further discloses wherein the sensor system includes one or more cameras (Richert; see [0045]).

As to claim 3, the combination of Richert, Bai and Caccin further discloses wherein the at least one feature includes a printed marking on the ground (Richert; FIG. 6 and FIG. 10; see [0051]).

As to claim 4, the combination of Richert, Bai and Caccin further discloses wherein the control module is further configured to, by the processor, stitch the sensor data to form the scene of the environment (Richert; see [0042], generation of an aggregated overhead view image of a geographic area, which involves aggregating [i.e. stitching] pixel values from a plurality of source images of the geographical area; see [0062], create the aggregated overhead view image 700 from camera images), and identify an error in a feature of the stitched sensor data (Richert; FIG. 7 and [0062], the aggregated overhead view image 700 comprises an erroneous region 704), and wherein the video data is modified based on the identified error (Richert; FIG. 2, corrected generated aggregated overhead view image 1200 in which the erroneous region 704 has been replaced with a corrected region 1202; see [0061]-[0062], [0073]).

As to claim 5, the combination of Richert, Bai and Caccin further discloses wherein the control module is further configured to match the feature having the error to the memorized feature coordinates (Richert; see FIGS. 9-11 and [0069]).

As to claim 7, Richert as modified by Bai and Caccin fails to explicitly disclose wherein the control module is configured to modify the video data by smoothing lines in the warped ground plane.
However, Caccin teaches wherein the control module is configured to modify the video data by smoothing lines in the warped ground plane (FIG. 5C; see [0063]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Richert, Bai and Caccin using Caccin’s teachings to include wherein the control module is configured to modify the video data by smoothing lines in the warped ground plane in order to produce smooth ground maps that better represent the surface topology of a geographical area (Caccin; [0063]).

As to claim 8, the combination of Richert, Bai and Caccin further discloses wherein the control module is further configured to modify the video data by sharpening an edge of the smoothed lines in the warped ground plane (Caccin; [0063], edge-preserving smoothing).

As to claim 9, the combination of Richert, Bai and Caccin further discloses wherein the control module is further configured to stitch the sensor data and the memorized feature coordinates to modify the video data (Richert; FIG. 12 and [0073], the re-generated aggregated overhead view image 1200 in which the erroneous region 704 has been replaced with a corrected region 1202; see FIG. 16, step 1670 to step 1610).

As to claims 11-15, method claims 11-15 correspond to system claims 1-5, recite the same features as those recited in claims 1-5, respectively, and are therefore for the same reasons as used above in rejecting claims 1-5.

As to claims 17-19, method claims 17-19 correspond to system claims 7-9, recite the same features as those recited in claims 7-9, respectively, and are therefore for the same reasons of obviousness as used above in rejecting claims 7-9.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
Applicant argues Bai fails to disclose, teach, or suggest modifying the scene data based on memorized feature coordinates of a feature of the scene, the feature coordinates memorized based on a computed confidence score.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the combination of Richert, Bai and Caccin is used to disclose the claimed limitations which recite “identify coordinates of at least one feature within the scene, compute a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data, memorize the coordinates as feature coordinates of the at least one feature in the scene, modify video data by warping a ground plane of one or more parts of stitched scene data based on the memorized feature coordinates”. Richert discloses identifying at least one feature within the scene, memorizing the at least one feature in the scene, and modifying video data based on the memorized at least one feature. Bai teaches identifying coordinates of at least one feature within the scene, memorizing the coordinates as feature coordinates of the at least one feature in the scene, and modifying video data by warping a ground plane of one or more parts of stitched scene data based on the memorized feature coordinates. Caccin teaches computing a confidence score of the coordinates based on at least one of vehicle speed data, steering angle data, and real-world geometry data. Therefore, the combination of Richert, Bai and Caccin discloses modifying the scene data based on memorized feature coordinates of a feature of the scene, the feature coordinates memorized based on a computed confidence score.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482